OFFICE OF THE ATTORNEY GENERAL          OF -
                      AUSTIN                                                '.
-




Dear swata:               OplEionx0. ck+osY
                          Ret ~0tzl.d
                                    gas.state Board'Ofmlr-
                              dresseroaad Cosrastolo~ta be
                              ‘authorhid Bo folla the .ooale
                              .ot bourn set forth and make de-
                               dii&it%M     frcolBtUdWtS’          OX-&it
                               of   hour0   lf   s$iaenoo   ‘qre    oat     of




           we rulpeotiuilyrequest t&h roou.Batid'
      ~w&~rthe~rdrauld~biautho~sdto
      iollar'thecloalrof &ows, c~opyof which ir
      ez~108ed,show2ngadaduationnmdr fm        at+
      &3ult'soreaditof @ours it student 16 out or
      sohool for any reason; 'Phi8soals was adosad,.
      made publla, and .a oopy sent out to all sohool8
      *at Deoember $3, 1840.
           .% tiishto~mrer.yku to 8sotl0n &l-(a)
      of Artlola #734-t(b)wbleh states that a
      sohoolt4m of            than one thouaQnd
      hours 50 required,          not state how
      rainymore hours aould be required.
           'zt the above questloa is anawored in the
      negative,wmld the Board be authorized to
      edopt’a upeoiffc rull~~ and publloize ea!ce,rco-
      qulrlcigadditionalhours .rr',ere
                                     a etudsr;tla
      ebsant from sohool, lnstehd of detluetkr~s8 per
      soala~ettaohed?
                ‘vie                            Jufle             -
-     .    SOth and                             am00
           and your
                .                               these
                                                  - _
           qugcrtioxia
                     am3 lnmlvea Ln daba of ihlprtFrlea
           et vlr FE. state BaarU of lialrdreesersand
           Cosastolos:ieta~vrktloh~ia
                                   now peadlnq, pnu
           are wlthhol41ngoplnlon.-
              The %oala'or orwlit dgi rt.ti&mts
                                              for time pro-
    vloualy sjmt in sahool upon re-entrpllr cm followat




          "'3tudant
                  %he I&B C~leta6         9blthrmwh    999 Raw8
            lt Abeent
               8 Ltantheto      4 mtktlq S/4'of      R&m Alltiweu
               4 sootbe to      6 ktanthlt k/S ‘at   Rourr Allowu
               6 IbOAthS to     1 %4&r     l/i3of    Ratis All6ueu
               lY6ar     to     14 Year8 "X/s of     B0ur0 l1lm8d
               1* mars to       e Years    l/4   et Beurs hlloesd,
               22Tsar8 aml      Lager      ‘i+CFadlt ~Mlowed
          *9ttieatml0 3aa OomDlsteulwo l-ioumi
               lf eines Apt-11 192% ]IrulJCredit of &a8
               Ii Before A&,    19S5 t-to
                                        CreUit of FIoarrr
                                                        Al.lOid"
               f&OtiOA     ll   of AeleZ* 734b, Bemorr'lB
                                                        Aaaotatrd Fe5Ql
    Code rsabu ae   tollQw8t
                @%ec. ll. It &all ts czqw~tontior any
                   fi.k?s
                        or eorwratfcn to aply to the
    - ..   ~~%%xs~     at lib&mbera    and C&rx~tologlsCe
           ?'ore c~&!.~acite of rrtgietmtionoa a eohool
                             upeaathe ;m.pent of Cne kfun-
           of beauty c .lt.*ura
           dreu lkiltiro(BlGo).
                 *[a). tieecho01 of~heuty Culture~slm~l
            be 6gxa:APld.
                       a c~tiiricm     Of rf@at.mtlon Ul3.886
            Zt ahmll employ and s~~iatttla upon lt6 et@f a
            sufficleatnut&w cl"ln6truotor6,who'6ball
            be rr;c~i.f7tered
                          &elr&researeor 006n6t010~16t6 .
            ta?kitThcd at lea&, three (5) peara pmatlcsl
            ox~erl6nosand hi@ eohool edumtldn or the
            aquimletitthere&, and 6&&d lnstruotars'    oball
            bam-eqaimd to pass an emminatlon OoOdwtsd         :
            by the Board of Zxaadners to determinethalr
            iWdiea8 aa twohere, provided, homver;thcit
            the sx~n6tlon oi tc#lohm 6hall not be ra-
            quhed of ~emott.8   whb have been teqohiry the
            praetloe Of hal*sqfng,      or cosmetologyfor
            thre6 (3) yesrB prior to the piMwa@ or this
           Aet; aad shallmaintmln on lu 6t6ff on6 Do6-
            tar olGdl0lne, aa a CozUiultentwho -11
           3Bciitro~zwt&thly Otksanl~~tl, &rllication
:           c?ndthe WI6 of afAt5leptl~E~a~~t        with
            t&r ~matlsal 6x.14  th6orotlaSlreq0lnmwnt6 ;           .'
           6s to t&e olessifled oeaupdons em praride&
            by thle Act, en& t&ml1 possess cp,pmatae~-0
            equiyaaat for thkpreeyer and full taaohirg ef
           all S~b&mt6 bf its ourt!lc*aluE;   sI-iell'kt3eep
           e da&- -recordof the atten@ar.ca of etw?ents$
           xalntaQa re@ar elrrarer   etd.'fastructlonSours, .
            estabflah padoe 'mndhold 6*amlnatfonebefore
            lam%ng di~locuse,   and ebtilf.-re~tiro
                                                  c scbool"~
           tam   0r'not   rass   thwi   050   thownd   (1,000)
           hmr6 to be coz~~letbU.Zc rictle6s then sir
           (6) aoaths for e .dce~~l-lete
                                     cow%4   of all or
           Q si4jor1tpOS thr -,m~tLuoas cr halrdreasaizlg
           and cclmetolo~c*
                 &b-rjoot~or.(b) of'seotlon 4, Article 734b, ruptl~,
     prcvldear
                *The ‘aaJorlty awatha OS the ,?fc,ti. shall
           cO~tut6 8 quersa ror eke trwiaaatiooa?
                    bilBllUti3b.~ rho Bourd'ebsll~reeariba the
                    ruler ror ita ~ovorlzwntona hat-0a fmel
                    \rith~3%: to cnuthentiauts   ittiact@.*




.
    ..

              ‘1:



         .:
 OS the pmctiaee of calramsolne:ana ooruaetology.%e 50
-not think thzitthis statute authorizer the Bo?x5 of Xalr-
 5ressseraOna Cosmetologists to require additional fiouro or
 study in ez a?provea eohool where b atuSent is absent trckn
 school for f+yx-io5 of tfns 08 lnClloate5in the a%o*e .wn-
 tiona5 sohdula. %emi~ore, ma anewer thm esocmn5queetlon,
 88 ateted above, in thcgnegative.
          Et3fsil'to ffn5 any cas9 &em   ths agi3ellete
courta ol this Statoamnrphssed upon the cluestloasunder
aon&!emtion.    Before the skid S0+ze he?ns
                                          the legnl *uthor-.
Ity  ad    FWOT     to sake   sin&    6Ccpt   a   rulltg   requirlcg   adaitfaoai
Mar8    wh6,m   a   8tUaent   ia     absent flw        aahool,.or bsfore     the    ..
salt3Board Is authorlzsd to zw&n a %aduotion~fmz a studentte
oredlt or house because elly s;tudentiticut oT,s~&col ror any. .
reason; ‘such ?a~,' and aWnrltp.wlll   have to be gmntedbj
an not of the Legislature.




     FIRST ASSISTANT'
     ATTO-    G-